Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	Claims 1-4, 6-10, 12-18, and 20 are currently pending.
2.	Claims 5, 11, and 19 are canceled.
3.	Claims 1, 6-9, 12-13, and 17-18 are currently amended.
4.	The objections to the claims, drawings, and specification are overcome.
5.	The 112(b) rejection to Claim 1 has been overcome.
6.	The 112(d) rejection to Claim 12 has been overcome.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lacko (US 20170168658 A1) in view of Moravek (US 20170243495 A1).
11.	Regarding Claim 1, Lacko teaches a flight display system for providing a visualization of an assumed lateral and vertical flight path on an avionic display for an aircraft performing energy management during an approach procedure, comprising (Lacko: [0001] "The present disclosure relates generally to an electronic display [avionic display], wherein the electronic display is suitable for implementation on an aircraft. More particularly, embodiments of the present disclosure relate to a flight display system, pertaining to energy management, wherein the embodiments are provided to assist the flight crew in performing the approach procedures, such as approach to landing at an airport."): 
A flight management system (FMS) (Lacko: [0061] "The algorithm can check whether the track prescribed in the FMS [flight management system] (e.g., checking heading and cross-track error) is followed by the aircraft or not (e.g. not followed due to the crew switching to manual flight for visual approach)."); 
A source of aircraft status data (Lacko: [0167] "Flight display system 920 includes at least one monitor 922, a computer processor 924, and a plurality of data sources 926 including data from sensors onboard the aircraft [source of aircraft status data]. Sensor data 926 can pertain to any sensed condition on the aircraft or outside of the aircraft, including but not limited to engine data, avionics data, altitude data, flight controls data, positional data, fuel data, weather data, and any other types of aircraft data for which a condition can be sensed."); 
A display device capable of rendering a navigation display and a vertical situation display (VSD) (Lacko: [0033]-[0036] "In accordance with the improvements over the prior art disclosed herein, the above-mentioned algorithm outputs (a through g) are further selected to be depicted on the Graphical User Interface (GUI) [display device] of the aircraft display systems, e.g. cockpit display systems The selection is largely affected on the target GUI implementation platform, such may be decided based upon the following: a) new graphical elements implemented into existing GUI blocks like speed-tape or vertical situation display; b) new standalone GUI block depicted on PFD (primary flight display), ND (navigation display), or MFD (multi-function display); c) new standalone GUI running on EFB (electronic flight bag)."); 
And a controller circuit coupled to the FMS, the source of aircraft status data, and the display device, the controller circuit programmed by programming instructions to receive and process aircraft status data and aircraft configuration data (Lacko: [00167] and [0169] "Flight display system 920 [controller circuit] includes at least one monitor 922 [coupled to display device], a computer processor 924 [coupled to FMS], and a plurality of data sources 926 [coupled to aircraft status data] including data from sensors onboard the aircraft."  Also, "In such embodiments, monitor 922 may assume the form a Multi-Function Display (MFD) included within a Crew Alert System (CAS), such as an Engine Instrument and Crew Advisory System (EICAS). Similarly, processor 924 may assume the form of, for example, a Flight Management Computer of the type commonly deployed within a Flight Management System (FMS)." Note that Figure 22 shows the controller circuit coupled to the FMS, aircraft status data, and the display device.),
Determine a current energy situation of the aircraft, and to command the display device to render the navigation display and the VSD, the controller circuit further programmed to (Lacko: [0037], [0147], and [0151] "According to the foregoing, it should be appreciated that the present disclosure provides, in some embodiments, a computer-implemented flight display system including a computer processor that is capable of determining a current energy situation of an aircraft, an electronic display device, and a graphical user interface (GUI) provided on the electronic display device.... Relative positioning on the GUI of the optimal aircraft position system and the at least one symbol indicating a position for changing aircraft configuration is based at least in part on the determined current energy situation of the aircraft."  Also,  "In another embodiment, FIG. 14 shows another concept for depicting the GUI information on the navigation display [render the navigation display]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display [render the VSD]." Note that Figures 14 and 17 render the navigational display and VSD.): 
Determine an optimum energy position on the descent, defined as a position for employing an optimum configuration for energy on the descent, as a function of the current energy situation (Lacko: [0080] and [0149] "The optimum position [determine optimum energy position] of the aircraft is also provided. It is the position where aircraft should be, given the current situation [as a function of current energy situation] (speed, altitude, weight, weather, etc.) in order to assure stabilized approach as well as the best economy."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment, position to apply a predefined configuration change (e.g. S) [position for employing optimum configuration], and the maximum position aircraft can be at this moment to maintain stabilized approach."); 
Determine a critical energy position on the descent, defined as a position for changing an aircraft configuration to a final configuration, wherein the final configuration represents a maximum drag configuration of the aircraft that is greater than the optimum configuration and involves the extension of each of flaps, airbrakes, and landing gear, the critical energy position represents a position after which, regardless of aircraft configuration, the aircraft can no longer arrive at the final approach gate in the energy-stabilized manner (Lacko: [0148] and [0157]-[0159] "If this bar symbol locates ahead of the final gate symbol, pilot can follow the standard procedure to reach final configuration before the final gate; or he/she can postpone using flaps to reach final configuration as close to the gate as possible (better economy). If the bar symbol [critical energy position on descent] locates behind the final gate symbol, the standard procedure is not able to stabilize at the final gate [no longer can arrive at final gate in energy stabilized manner], thus more drag is needed. In this case, advisory for configuration change is depicted below the final gate symbol. In the example in FIG. 14, pilot needs to use landing gear and flaps [maximum drag configuration, using flaps and landing gear] to stabilize at the final gate."  Also, "As an example, points can be defined as following... point 2 is a point determined by the algorithm showing the last position from which aircraft can reach final stabilization gate in stabilized condition (assuming following the predefined vertical trajectory) if aircraft used all available devices to induce maximum drag available at given situation (e.g. if speed and configuration allows and speed brakes are not deployed yet, this maximum drag configuration assumes adding extension of speed brakes to current configuration; the same can be applied for landing gear and flaps)."); 
Determine when the aircraft is not on an FMS lateral path; calculate an assumed lateral path when the aircraft is not on the FMS lateral path; generate a first graphical user interface (GUI) object representing the assumed lateral path when the aircraft is not on the FMS lateral path; render the first GUI object on the navigation display (Lacko: [0049], [0061], and [0147] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the lateral path can be used to help advise the flight crew.  Also note that in [0146]-[0149] and Figures 13-15, the display shows the lateral profile [first graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS lateral path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed lateral path] and thus crew and application can have realistic distance to go information."  Also ,"In one embodiment, all graphical elements on the standalone distance-based GUI can be depicted along the flight path line on the navigation display." Note that the assumed lateral path is displayed in Figures 14 and 15.); 
Determine when the aircraft is not on an FMS vertical path; calculate an assumed vertical path when the aircraft is not on the FMS vertical path; 17UTILITY PATENT APPLICATIONATTORNEY DOCKET NO. H219756 (002.7275US)generate a second graphical user interface (GUI) object representing the assumed vertical path when the aircraft is not on the FMS vertical path; render the second GUI on the VSD (Lacko: [0049], [0061], and [0151] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the vertical path can be used to help advise the flight crew.  Also note that in [0150]-[0151]] and Figure 17, the display shows the vertical profile [second graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS vertical path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed vertical path] and thus crew and application can have realistic distance to go information."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display." Note that the assumed vertical path is displayed in Figure 17.); 
Select a presentation style from among a plurality of presentation styles for rendering an optimum energy indicator and a critical energy indicator, wherein the selected presentation style for the critical energy indicator and the optimum energy indicator includes rendering the indicators as one of an arc, a line, a chevron, and a diamond (Lacko: [0147] and [0149] "For example, in the FIG. 13, only the position of the next configuration change and the position of the final gate are depicted on the flight path. The final gate symbol can change color [presentation style] to indicate whether it is possible to stabilize or not."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols [rendering indicators as an arc] are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [critical energy indicator]. The length of the 3 arcs symbols can change [presentation style] based on cross track error or heading error. When aircraft is very well on the flight path programmed in FMS, the arcs can be relatively short. If certain cross track error or heading error occurs, the arcs [optimum energy indicator and critical energy indicator] can be extended to cover the relevant area ahead of the aircraft (FIG. 16)." Note that Figure 15 shows the arcs are for the optimum position for changing the configuration and the maximum position for a stabilized approach, or the critical energy indicator. Lacko teaches that the energy indicators are arcs that can be different sizes or colors. The different sizes and colors of the energy indicator arcs are equivalent to the plurality of presentation styles. The size and color of the arc is selected based on factors such as possibility to stabilize the aircraft by the final gate, cross track errors, and/or heading errors. Therefore, because the sizes and colors of the arc change, there are different presentation styles available to be displayed. Lacko selects the presentation style as an arc with different sizes or colors as the energy indicator symbols are selected from at least one of an arc, a line, a chevron, and a diamond. Therefore, the energy indicator symbols only have to be selected from an arc and does not have to be the number of different symbols. The presentation style of the energy indicators is not limited to selecting from a list of an arc, a line, a chevron, and a diamond, and therefore other presentations are also possible in order to read on the claims.);
Render the optimum energy indicator, as an overlay, on each of the first GUI object… and render the critical energy indicator, as an overlay, on each of the first GUI object... (Lacko: [0149] and [0151] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render critical energy indicator]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display. To avoid over cluttering, it may be necessary to depict only elements of higher importance. For example, in the FIG. 17, only the position of the next configuration change and the position of the final gate are depicted on the vertical profile." Note that [0151] teaches that the graphical elements of the standalone GUI (defined as navigation display in [0035]) can also be rendered on the vertical situation display.).
Lacko fails to explicitly teach rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object.  Although, Lacko explains that the graphical elements can be depicted on the vertical profile, where graphical elements are further defined as the position for a configuration change as explained further in [0107]-[0115].
However, in the same field of endeavor, Moravek teaches rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object (Moravek: [0047], [0052], and [0054] "Although FIG. 4 depicts a top view (e.g., from above the aircraft 402) of the navigational map 400 (alternatively referred to as a lateral map or lateral view), in practice, alternative embodiments may utilize various perspective views, such as side views [vertical map], three-dimensional views (e.g., a three-dimensional synthetic vision display), angular or skewed views, and the like."  Also, "FIG. 6 depicts another embodiment of the navigational map 400 for a scenario where the current energy level of the aircraft 102 is such that the descent guidance display process 200 determines the aircraft 102 should decelerate on idle thrust at the current flight level before descending with speed brakes (e.g., strategy 330) or another aircraft configuration to reduce the energy level. In such an embodiment, the processing system 108 and/or display system 110 graphically indicates a transition point 600 (e.g., point 336) [optimum energy indicator] where the aircraft 102 should begin descending at a calculated distance along the route 410 from the current aircraft position that corresponds to the calculated distance for the level deceleration segment (e.g., segment 332) along with additional symbology 502 that indicates that point 600 is where the aircraft 102 should begin descending... Additionally, the illustrated embodiment of FIG. 6 depicts a scenario [on first GUI object] where the energy depletion of the in-line descent requires increased drag upon reaching the approach initialization point 412 [critical energy indicator], and accordingly, additional ornamental symbology 604 is presented in graphical association with the approach initialization point 412 to indicate an increased drag configuration upon reaching the approach initialization point 412 in conjunction with initiating flap extension." Note that optimum energy indicator is on both of the assumed lateral and vertical flight paths in Figures 3 and 6.  Also, "The vertical profile display 800 [on second GUI object] also includes a graphical representation 812 of the vertical profile of the stabilized approach from the flap extension point 412 [critical energy indicator] to a graphical representation 814 of the decision point proximate the airport location 804.").  
Lacko and Moravek are considered to be analogous to the claim invention because they are in the same field of assisting flight crew in performing energy management approach procedures.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacko to incorporate the teachings of Moravek to render the optimum energy indicator and critical energy indicator on the assumed vertical path on the vertical situation display because it provides the flight crew with additional approach data to improve energy management on the aircraft approach.  Providing the flight crew indications on a vertical situation display provides the benefit of increased awareness for the flight crew to facilitate a safe descent for landing that can reduce the pilots’ workload.
12.	Regarding Claim 2, Lacko and Moravek remains as applied above in Claim 1, and further, Lacko teaches the controller circuit determines the current energy situation of the aircraft based on a distance from a current position of the aircraft to a final gate or based on an airspeed of the aircraft (Lacko: [Claim 2] "...the computer processor determines the current energy situation of the aircraft based on a distance to go of the aircraft to a final gate or based on a speed of the aircraft."). 
13.	Regarding Claim 3, Lacko and Moravek remains as applied above in Claim 1, and further, Lacko teaches the first GUI object and the second GUI object are two of a plurality of GUI objects making up a graphical user interface (GUI) rendered on the display device by the controller circuit, the GUI further comprises a current aircraft position symbol indicative of a current position of the aircraft, and wherein: the controller circuit is further programmed to locate the optimum energy indicator and the critical energy indicator on the GUI in relative positions with respect to the current aircraft position symbol and respective assumed path, based on the current energy situation (Lacko: [0149] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render and locate optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render and locate critical energy indicator]." Note that Figure 15 shows the aircraft symbol indicative of the current position of the aircraft.).  
14.	Regarding Claim 4, Lacko and Moravek remains as applied above in Claim 3, and further, Lacko teaches the GUI is implemented as a graphical element on existing display system blocks, as a standalone display on an existing aircraft display, or as a standalone display running on an electronic flight-bag of the aircraft (Lacko: [0033]-[0036] "In accordance with the improvements over the prior art disclosed herein, the above-mentioned algorithm outputs (a through g) are further selected to be depicted on the Graphical User Interface (GUI) of the aircraft display systems, e.g. cockpit display systems The selection is largely affected on the target GUI implementation platform, such may be decided based upon the following: a) new graphical elements implemented into existing GUI blocks like speed-tape or vertical situation display; b) new standalone GUI block depicted on PFD (primary flight display), ND (navigation display), or MFD (multi-function display); c) new standalone GUI running on EFB (electronic flight bag).").  
15.	Regarding Claim 6, Lacko and Moravek remains as applied above in Claim 1, and further, Lacko teaches the critical energy indicator is rendered with a heavier line weight than the optimum energy indicator (Lacko: [Figure 15] Note that the maximum position to maintain a stabilized approach [critical energy indicator] is a thicker, heavier line than the optimum energy indicator.).
16.	Regarding Claim 7, Lacko and Moravek remains as applied above in Claim 1, and further, Lacko teaches to determine when the aircraft has descended to the final gate (Lacko: [0071] "Further, apart from the elements of stabilization such as flaps, landing gear or speed, there are additional parameters which when not satisfied can give crew a reason for go around (such as vertical, horizontal or heading deviations, abnormal pitch or bank angle etc.). These parameters can be monitored during the approach and crew can be informed about excessive values, or this monitoring can be skipped (assuming that crew is aware of them) and their evaluation can be initiated shortly before final gate in order to assess all relevant information for potential go around advice. If a deviation is detected (e.g. sudden increase of speed due to wind gust, deviation from the vertical flight path), algorithm can also determine whether there is enough time and space to correct this deviation until certain point (e.g. lower final gate) [determine descent to final gate] and if not, crew can be advised for a go around." Note that a skilled practitioner would recognize that it can be determined that the aircraft has descended to the final gate if it is determined that that aircraft needs to perform a go around maneuver.); 
And stop rendering the critical energy indicator and the optimum energy indicator when the aircraft has descended to the final gate (Lacko: [0073] "Additional considerations can be incorporated into the algorithm for instances wherein the aircraft passes the final gate [descend and pass final gate]. When aircraft passes final stabilization gate, it can be either turned off [stop rendering] or it can provide continual monitoring of parameters which influence stabilized approach [critical energy indicator and optimum energy indicator] and also landing.").  
17.	Regarding Claim 8, Lacko and Moravek remains as applied above in Claim 1, and further, Lacko teaches to determine when the aircraft has ascended to 1000 feet above aerodrome level (AAL) at the final gate (Lacko: [0050] and [0070] "In a further aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, monitor aircraft parameters as discussed above and in case the standard approach is no longer possible (for example due to the crew ignoring or missing previous advisements from the display system), offer non-standard corrective actions to allow the aircraft to reach a stabilized approach prior to the landing decision altitude (for example, 1000 feet AAL)."  Also, "Behavior of go around advice in situation where user prefers to use more than one stabilization gate (e.g. 1000 feet AAL for IMC and 500 feet AAL regardless of weather conditions) depends on whether there is a means to determine weather conditions at the particular final gate or not. In case that weather information is not available, go around advice is provided as a conditional statement (e.g. for 1000 feet gate: “if IMC: GO AROUND; if VMC: set flaps 40”)."); 
And stop rendering the critical energy indicator and the optimum energy indicator when the aircraft has descended to 1000 feet AAL at the final gate (Lacko: [0073] "Additional considerations can be incorporated into the algorithm for instances wherein the aircraft passes the final gate. When aircraft passes final stabilization gate [descend and pass final gate], it can be either turned off [stop rendering] or it can provide continual monitoring of parameters which influence stabilized approach [critical energy indicator and optimum energy indicator] and also landing.").  
18.	Regarding Claim 9, Lacko teaches a method for providing a visualization of an assumed lateral and vertical flight path on an avionic display for an aircraft performing energy management during an approach procedure, comprising (Lacko: [0001] "The present disclosure relates generally to an electronic display [avionic display], wherein the electronic display is suitable for implementation on an aircraft. More particularly, embodiments of the present disclosure relate to a flight display system, pertaining to energy management, wherein the embodiments are provided to assist the flight crew in performing the approach procedures, such as approach to landing at an airport."):
At a controller circuit programmed by programming instructions, receiving and processing aircraft status data and aircraft configuration data (Lacko: [0167] "Flight display system 920 includes at least one monitor 922, a computer processor 924, and a plurality of data sources 926 including data from sensors onboard the aircraft. Sensor data 926 can pertain to any sensed condition [aircraft status data] on the aircraft or outside of the aircraft, including but not limited to engine data, avionics data, altitude data, flight controls data [aircraft configuration data], positional data, fuel data, weather data, and any other types of aircraft data for which a condition can be sensed."), 
Determining a current energy situation of the aircraft, and commanding a display device to render a navigation display and a vertical situation display (VSD) (Lacko: [0037], [0147], and [0151] "According to the foregoing, it should be appreciated that the present disclosure provides, in some embodiments, a computer-implemented flight display system including a computer processor that is capable of determining a current energy situation of an aircraft, an electronic display device, and a graphical user interface (GUI) provided on the electronic display device.... Relative positioning on the GUI of the optimal aircraft position system and the at least one symbol indicating a position for changing aircraft configuration is based at least in part on the determined current energy situation of the aircraft."  Also,  "In another embodiment, FIG. 14 shows another concept for depicting the GUI information on the navigation display [render the navigation display]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display [render the VSD]." Note that Figures 14 and 17 render the navigational display and VSD.);
Determining an optimum energy position on the descent, defined as a position, from which the aircraft will decelerate to a speed for an optimum configuration change (Lacko: [0080] and [0149] "The optimum position [determine optimum energy position] of the aircraft is also provided. It is the position where aircraft should be, given the current situation [as a function of current energy situation] (speed, altitude, weight, weather, etc.) in order to assure stabilized approach as well as the best economy."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment, position to apply a predefined configuration change (e.g. S) [position for employing optimum configuration], and the maximum position aircraft can be at this moment to maintain stabilized approach.");
Determining a critical energy position on the descent, defined as a position, from which the aircraft will decelerate to a speed for a change to a critical configuration, wherein the critical configuration represents a maximum drag configuration of the aircraft that is greater than the optimum configuration and involves the extension of each of: flaps, airbrakes, and landing gear, the critical energy position represents a position after which, regardless of aircraft configuration, the aircraft can no longer arrive at the final approach gate in the energy-stabilized manner (Lacko: [0148] and [0157]-[0159] "If this bar symbol locates ahead of the final gate symbol, pilot can follow the standard procedure to reach final configuration before the final gate; or he/she can postpone using flaps to reach final configuration as close to the gate as possible (better economy). If the bar symbol [critical energy position on descent] locates behind the final gate symbol, the standard procedure is not able to stabilize at the final gate [no longer can arrive at final gate in energy stabilized manner], thus more drag is needed. In this case, advisory for configuration change is depicted below the final gate symbol. In the example in FIG. 14, pilot needs to use landing gear and flaps [maximum drag configuration, using flaps and landing gear] to stabilize at the final gate."  Also, "As an example, points can be defined as following... point 2 is a point determined by the algorithm showing the last position from which aircraft can reach final stabilization gate in stabilized condition (assuming following the predefined vertical trajectory) if aircraft used all available devices to induce maximum drag available at given situation (e.g. if speed and configuration allows and speed brakes are not deployed yet, this maximum drag configuration assumes adding extension of speed brakes to current configuration; the same can be applied for landing gear and flaps).");
Determining when the aircraft is not on an FMS lateral path; calculating an assumed lateral path when the aircraft is not on the FMS lateral path;19UTILITY PATENT APPLICATION ATTORNEY DOCKET NO. H219756 (002.7275US)generating a first graphical user interface (GUI) object representing the assumed lateral path when the aircraft is not on the FMS lateral path; rendering the first GUI object on the navigation display (Lacko: [0049], [0061], and [0147] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the lateral path can be used to help advise the flight crew.  Also note that in [0146]-[0149] and Figures 13-15, the display shows the lateral profile [first graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS lateral path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed lateral path] and thus crew and application can have realistic distance to go information."  Also ,"In one embodiment, all graphical elements on the standalone distance-based GUI can be depicted along the flight path line on the navigation display." Note that the assumed lateral path is displayed in Figures 14 and 15.);
Determining when the aircraft is not on an FMS vertical path; calculating an assumed vertical path when the aircraft is not on the FMS vertical path; generating a second graphical user interface (GUI) object representing the assumed vertical path when the aircraft is not on the FMS vertical path; rendering the second GUI on the VSD (Lacko: [0049], [0061], and [0151] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the vertical path can be used to help advise the flight crew.  Also note that in [0150]-[0151]] and Figure 17, the display shows the vertical profile [second graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS vertical path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed vertical path] and thus crew and application can have realistic distance to go information."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display." Note that the assumed vertical path is displayed in Figure 17.);
Selecting a presentation style from among a plurality of presentation styles for rendering an optimum energy indicator and a critical energy indicator, wherein the selected presentation style for the critical energy indicator and the optimum energy indicator includes rendering the indicators as one of an arc, a line, a chevron, and a diamond (Lacko: [0147] and [0149] "For example, in the FIG. 13, only the position of the next configuration change and the position of the final gate are depicted on the flight path. The final gate symbol can change color [presentation style] to indicate whether it is possible to stabilize or not."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols [rendering indicators as an arc] are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [critical energy indicator]. The length of the 3 arcs symbols can change [presentation style] based on cross track error or heading error. When aircraft is very well on the flight path programmed in FMS, the arcs can be relatively short. If certain cross track error or heading error occurs, the arcs [optimum energy indicator and critical energy indicator] can be extended to cover the relevant area ahead of the aircraft (FIG. 16)." Note that Figure 15 shows the arcs are for the optimum position for changing the configuration and the maximum position for a stabilized approach, or the critical energy indicator. Lacko teaches that the energy indicators are arcs that can be different sizes or colors. The different sizes and colors of the energy indicator arcs are equivalent to the plurality of presentation styles. The size and color of the arc is selected based on factors such as possibility to stabilize the aircraft by the final gate, cross track errors, and/or heading errors. Therefore, because the sizes and colors of the arc change, there are different presentation styles available to be displayed. Lacko selects the presentation style as an arc with different sizes or colors as the energy indicator symbols are selected from at least one of an arc, a line, a chevron, and a diamond. Therefore, the energy indicator symbols only have to be selected from an arc and does not have to be the number of different symbols. The presentation style of the energy indicators is not limited to selecting from a list of an arc, a line, a chevron, and a diamond, and therefore other presentations are also possible in order to read on the claims.);
Rendering the optimum energy indicator, as an overlay, on each of the first GUI object… and rendering the critical energy indicator, as an overlay, on each of the first GUI object... (Lacko: [0149] and [0151] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render critical energy indicator]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display. To avoid over cluttering, it may be necessary to depict only elements of higher importance. For example, in the FIG. 17, only the position of the next configuration change and the position of the final gate are depicted on the vertical profile." Note that [0151] teaches that the graphical elements of the standalone GUI (defined as navigation display in [0035]) can also be rendered on the vertical situation display.).
Lacko fails to explicitly teach rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object.  Although, Lacko explains that the graphical elements can be depicted on the vertical profile, where graphical elements are further defined as the position for a configuration change as explained further in [0107]-[0115].
However, in the same field of endeavor, Moravek teaches rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object (Moravek: [0047], [0052], and [0054] "Although FIG. 4 depicts a top view (e.g., from above the aircraft 402) of the navigational map 400 (alternatively referred to as a lateral map or lateral view), in practice, alternative embodiments may utilize various perspective views, such as side views [vertical map], three-dimensional views (e.g., a three-dimensional synthetic vision display), angular or skewed views, and the like."  Also, "FIG. 6 depicts another embodiment of the navigational map 400 for a scenario where the current energy level of the aircraft 102 is such that the descent guidance display process 200 determines the aircraft 102 should decelerate on idle thrust at the current flight level before descending with speed brakes (e.g., strategy 330) or another aircraft configuration to reduce the energy level. In such an embodiment, the processing system 108 and/or display system 110 graphically indicates a transition point 600 (e.g., point 336) [optimum energy indicator] where the aircraft 102 should begin descending at a calculated distance along the route 410 from the current aircraft position that corresponds to the calculated distance for the level deceleration segment (e.g., segment 332) along with additional symbology 502 that indicates that point 600 is where the aircraft 102 should begin descending... Additionally, the illustrated embodiment of FIG. 6 depicts a scenario [on first GUI object] where the energy depletion of the in-line descent requires increased drag upon reaching the approach initialization point 412 [critical energy indicator], and accordingly, additional ornamental symbology 604 is presented in graphical association with the approach initialization point 412 to indicate an increased drag configuration upon reaching the approach initialization point 412 in conjunction with initiating flap extension." Note that optimum energy indicator is on both of the assumed lateral and vertical flight paths in Figures 3 and 6.  Also, "The vertical profile display 800 [on second GUI object] also includes a graphical representation 812 of the vertical profile of the stabilized approach from the flap extension point 412 [critical energy indicator] to a graphical representation 814 of the decision point proximate the airport location 804.").  
Lacko and Moravek are considered to be analogous to the claim invention because they are in the same field of assisting flight crew in performing energy management approach procedures.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacko to incorporate the teachings of Moravek to render the optimum energy indicator and critical energy indicator on the assumed vertical path on the vertical situation display because it provides the flight crew with additional approach data to improve energy management on the aircraft approach.  Providing the flight crew indications on a vertical situation display provides the benefit of increased awareness for the flight crew to facilitate a safe descent for landing that can reduce the pilots’ workload.
19.	Regarding Claim 10, Lacko and Moravek remains as applied above in Claim 9, and further, Lacko teaches the first GUI object and the second GUI object are two of a plurality of GUI objects making up a graphical user interface (GUI) rendered on the display device by the controller circuit, the GUI further comprises a current aircraft position symbol indicative of a current position of the aircraft, and further comprising locating the optimum energy indicator and the critical energy indicator on the GUI in relative positions with respect to the current aircraft position symbol and respective assumed path, based on the current energy situation (Lacko: [0149] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render and locate optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render and locate critical energy indicator]." Note that Figure 15 shows the aircraft symbol indicative of the current position of the aircraft.).  
20.	Regarding Claim 12, Lacko and Moravek remains as applied above in Claim 9, and further, Lacko teaches the critical energy indicator is rendered with a heavier line weight than the optimum energy indicator (Lacko: [Figure 15] Note that the maximum position to maintain a stabilized approach [critical energy indicator] is a thicker, heavier line than the optimum energy indicator.).
21.	Regarding Claim 13, Lacko and Moravek remains as applied above in Claim 9, and further, Lacko teaches implementing the GUI as a graphical element on existing display system blocks, as a standalone display on an existing aircraft display, or as a standalone display running on an electronic flight-bag of the aircraft (Lacko: [0033]-[0036] "In accordance with the improvements over the prior art disclosed herein, the above-mentioned algorithm outputs (a through g) are further selected to be depicted on the Graphical User Interface (GUI) of the aircraft display systems, e.g. cockpit display systems The selection is largely affected on the target GUI implementation platform, such may be decided based upon the following: a) new graphical elements implemented into existing GUI blocks like speed-tape or vertical situation display; b) new standalone GUI block depicted on PFD (primary flight display), ND (navigation display), or MFD (multi-function display); c) new standalone GUI running on EFB (electronic flight bag).").  
22.	Regarding Claim 14, Lacko and Moravek remains as applied above in Claim 12, and further, Lacko teaches determining the current energy situation of the aircraft based on a distance from a current position of the aircraft to a final gate or based on an airspeed of the aircraft (Lacko: [Claim 2] "...the computer processor determines the current energy situation of the aircraft based on a distance to go of the aircraft to a final gate or based on a speed of the aircraft.").
23.	Regarding Claim 15, Lacko and Moravek remains as applied above in Claim 14, and further, Lacko teaches determining when the aircraft has descended to the final gate (Lacko: [0071] "Further, apart from the elements of stabilization such as flaps, landing gear or speed, there are additional parameters which when not satisfied can give crew a reason for go around (such as vertical, horizontal or heading deviations, abnormal pitch or bank angle etc.). These parameters can be monitored during the approach and crew can be informed about excessive values, or this monitoring can be skipped (assuming that crew is aware of them) and their evaluation can be initiated shortly before final gate in order to assess all relevant information for potential go around advice. If a deviation is detected (e.g. sudden increase of speed due to wind gust, deviation from the vertical flight path), algorithm can also determine whether there is enough time and space to correct this deviation until certain point (e.g. lower final gate) [determine descent to final gate] and if not, crew can be advised for a go around." Note that a skilled practitioner would recognize that it can be determined that the aircraft has descended to the final gate if it is determined that that aircraft needs to perform a go around maneuver.); 
And stopping rendering the critical energy indicator and the optimum energy indicator when the aircraft has descended to the final gate (Lacko: [0073] "Additional considerations can be incorporated into the algorithm for instances wherein the aircraft passes the final gate [descend and pass final gate]. When aircraft passes final stabilization gate, it can be either turned off [stop rendering] or it can provide continual monitoring of parameters which influence stabilized approach [critical energy indicator and optimum energy indicator] and also landing.").  
24.	Regarding Claim 16, Lacko and Moravek remains as applied above in Claim 15, and further, Lacko teaches determining when the aircraft has ascended to 1000 feet above the final gate (Lacko: [0050] and [0070] "In a further aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, monitor aircraft parameters as discussed above and in case the standard approach is no longer possible (for example due to the crew ignoring or missing previous advisements from the display system), offer non-standard corrective actions to allow the aircraft to reach a stabilized approach prior to the landing decision altitude (for example, 1000 feet AAL)."  Also, "Behavior of go around advice in situation where user prefers to use more than one stabilization gate (e.g. 1000 feet AAL for IMC and 500 feet AAL regardless of weather conditions) depends on whether there is a means to determine weather conditions at the particular final gate or not. In case that weather information is not available, go around advice is provided as a conditional statement (e.g. for 1000 feet gate: “if IMC: GO AROUND; if VMC: set flaps 40”)."); 
And stopping rendering the critical energy indicator and the optimum energy indicator when the aircraft has descended to the final gate (Lacko: [0073] "Additional considerations can be incorporated into the algorithm for instances wherein the aircraft passes the final gate. When aircraft passes final stabilization gate [descend and pass final gate], it can be either turned off [stop rendering] or it can provide continual monitoring of parameters which influence stabilized approach [critical energy indicator and optimum energy indicator] and also landing.").  
25.	Regarding Claim 17, Lacko teaches a flight display system for providing a visualization of an assumed lateral and vertical flight path on an avionic display for an aircraft performing energy management during an approach procedure (Lacko: [0001] "The present disclosure relates generally to an electronic display [avionic display], wherein the electronic display is suitable for implementation on an aircraft. More particularly, embodiments of the present disclosure relate to a flight display system, pertaining to energy management, wherein the embodiments are provided to assist the flight crew in performing the approach procedures, such as approach to landing at an airport."),
The flight display system comprising a computer processor programed to determine a current energy situation of the aircraft (Lacko: [0061] "According to the foregoing, it should be appreciated that the present disclosure provides, in some embodiments, a computer-implemented flight display system including a computer processor that is capable of determining a current energy situation of an aircraft, an electronic display device, and a graphical user interface (GUI) provided on the electronic display device.... Relative positioning on the GUI of the optimal aircraft position system and the at least one symbol indicating a position for changing aircraft configuration is based at least in part on the determined current energy situation of the aircraft."), 
Determine an optimum energy position, defined as a position for employing an optimum configuration for energy on a descent (Lacko: [0080] and [0149] "The optimum position [determine optimum energy position] of the aircraft is also provided. It is the position where aircraft should be, given the current situation [as a function of current energy situation] (speed, altitude, weight, weather, etc.) in order to assure stabilized approach as well as the best economy."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment, position to apply a predefined configuration change (e.g. S) [position for employing optimum configuration], and the maximum position aircraft can be at this moment to maintain stabilized approach."),
Determine a critical energy position on the descent, defined as a position for changing an aircraft configuration to a final configuration that represents a maximum drag configuration of the aircraft that is greater than the optimum configuration and involves the extension of each of flaps, airbrakes, and landing gear (Lacko: [0148] and [0157]-[0159] "If this bar symbol locates ahead of the final gate symbol, pilot can follow the standard procedure to reach final configuration before the final gate; or he/she can postpone using flaps to reach final configuration as close to the gate as possible (better economy). If the bar symbol [critical energy position on descent] locates behind the final gate symbol, the standard procedure is not able to stabilize at the final gate [no longer can arrive at final gate in energy stabilized manner], thus more drag is needed. In this case, advisory for configuration change is depicted below the final gate symbol. In the example in FIG. 14, pilot needs to use landing gear and flaps [maximum drag configuration, using flaps and landing gear] to stabilize at the final gate."  Also, "As an example, points can be defined as following... point 2 is a point determined by the algorithm showing the last position from which aircraft can reach final stabilization gate in stabilized condition (assuming following the predefined vertical trajectory) if aircraft used all available devices to induce maximum drag available at given situation (e.g. if speed and configuration allows and speed brakes are not deployed yet, this maximum drag configuration assumes adding extension of speed brakes to current configuration; the same can be applied for landing gear and flaps)."),
 	Calculate an assumed lateral path when the aircraft is not on the FMS lateral path, and calculate an assumed vertical path when the aircraft is not on the FMS vertical path, the flight display system comprising (Lacko: [0061], [0147], and [0151] "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS lateral path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed lateral path] and thus crew and application can have realistic distance to go information."  Also, "In one embodiment, all graphical elements on the standalone distance-based GUI can be depicted along the flight path line on the navigation display." Note that the assumed lateral path is displayed in Figures 14 and 15.  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display." Note that the assumed vertical path is displayed in Figure 17.):
A display device capable of rendering a navigation display and a vertical situation display (VSD) (Lacko: [0033]-[0036] "In accordance with the improvements over the prior art disclosed herein, the above-mentioned algorithm outputs (a through g) are further selected to be depicted on the Graphical User Interface (GUI) [display device] of the aircraft display systems, e.g. cockpit display systems The selection is largely affected on the target GUI implementation platform, such may be decided based upon the following: a) new graphical elements implemented into existing GUI blocks like speed-tape or vertical situation display; b) new standalone GUI block depicted on PFD (primary flight display), ND (navigation display), or MFD (multi-function display); c) new standalone GUI running on EFB (electronic flight bag).");
 	And a controller circuit coupled to the display device, the controller circuit programmed by programming instructions to command the display device to render the navigation display and the VSD (Lacko: [0147], [0151], and [0167] "In another embodiment, FIG. 14 shows another concept for depicting the GUI information on the navigation display [render the navigation display]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display [render the VSD]." Note that Figures 14 and 17 render the navigational display and VSD.  Also, "Flight display system 920 [controller circuit] includes at least one monitor 922 [coupled to display device], a computer processor 924, and a plurality of data sources 926 including data from sensors onboard the aircraft."); 21UTILITY PATENT APPLICATION 
ATTORNEY DOCKET NO. H219756 (002.7275US)Generate a first graphical user interface (GUI) object representing the assumed lateral path when the aircraft is not on the FMS lateral path; render the first GUI object on the navigation display  (Lacko: [0049], [0061], and [0147] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the lateral path can be used to help advise the flight crew.  Also note that in [0146]-[0149] and Figures 13-15, the display shows the lateral profile [first graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS lateral path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed lateral path] and thus crew and application can have realistic distance to go information."  Also ,"In one embodiment, all graphical elements on the standalone distance-based GUI can be depicted along the flight path line on the navigation display." Note that the assumed lateral path is displayed in Figures 14 and 15.);
Generate a second graphical user interface (GUI) object representing the assumed vertical path when the aircraft is not on the FMS vertical path; render the second GUI on the VSD (Lacko: [0049], [0061], and [0151] "In one aspect, embodiments of the present disclosure, using the aforementioned approach algorithm, calculate optimum deceleration profile on given vertical or lateral path. When aircraft reaches position predetermined by the calculation, the display system can provide a display to the flight crew to advise the crew regarding a configuration change (for example, extending flaps, speed brakes, and/or landing gear, etc.), thereby allowing the crew to fly the most energy efficient (e.g., with the lowest possible costs) and quiet approach while still assuring that the approach is stabilized and safe." Note that the display of the optimum deceleration profile of the vertical path can be used to help advise the flight crew.  Also note that in [0150]-[0151]] and Figure 17, the display shows the vertical profile [second graphical user interface object].  Also, "The algorithm can check whether the track prescribed in the FMS (e.g., checking heading and cross-track error) is followed by the aircraft or not [determine when aircraft is not on FMS vertical path] (e.g. not followed due to the crew switching to manual flight for visual approach)… Based on expected intentions the algorithm can propose lateral and vertical path [calculate assumed vertical path] and thus crew and application can have realistic distance to go information."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display." Note that the assumed vertical path is displayed in Figure 17.);
Select a presentation style from among a plurality of presentation styles for rendering an optimum energy indicator and a critical energy indicator, wherein the selected presentation style for the critical energy indicator and the optimum energy indicator includes rendering the indicators as one of an arc, a line, a chevron, and a diamond (Lacko: [0147] and [0149] "For example, in the FIG. 13, only the position of the next configuration change and the position of the final gate are depicted on the flight path. The final gate symbol can change color [presentation style] to indicate whether it is possible to stabilize or not."  Also, "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols [rendering indicators as an arc] are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [critical energy indicator]. The length of the 3 arcs symbols can change [presentation style] based on cross track error or heading error. When aircraft is very well on the flight path programmed in FMS, the arcs can be relatively short. If certain cross track error or heading error occurs, the arcs [optimum energy indicator and critical energy indicator] can be extended to cover the relevant area ahead of the aircraft (FIG. 16)." Note that Figure 15 shows the arcs are for the optimum position for changing the configuration and the maximum position for a stabilized approach, or the critical energy indicator. Lacko teaches that the energy indicators are arcs that can be different sizes or colors. The different sizes and colors of the energy indicator arcs are equivalent to the plurality of presentation styles. The size and color of the arc is selected based on factors such as possibility to stabilize the aircraft by the final gate, cross track errors, and/or heading errors. Therefore, because the sizes and colors of the arc change, there are different presentation styles available to be displayed. Lacko selects the presentation style as an arc with different sizes or colors as the energy indicator symbols are selected from at least one of an arc, a line, a chevron, and a diamond. Therefore, the energy indicator symbols only have to be selected from an arc and does not have to be the number of different symbols. The presentation style of the energy indicators is not limited to selecting from a list of an arc, a line, a chevron, and a diamond, and therefore other presentations are also possible in order to read on the claims.);
Render the optimum energy indicator, as an overlay, on each of the first GUI object… and render the critical energy indicator, as an overlay, on each of the first GUI object... (Lacko: [0149] and [0151] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render critical energy indicator]."  Also, "All graphical elements on the standalone distance-based GUI can be depicted along the vertical profile on the vertical situation display. To avoid over cluttering, it may be necessary to depict only elements of higher importance. For example, in the FIG. 17, only the position of the next configuration change and the position of the final gate are depicted on the vertical profile." Note that [0151] teaches that the graphical elements of the standalone GUI (defined as navigation display in [0035]) can also be rendered on the vertical situation display.).
Lacko fails to explicitly teach rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object.  Although, Lacko explains that the graphical elements can be depicted on the vertical profile, where graphical elements are further defined as the position for a configuration change as explained further in [0107]-[0115].
However, in the same field of endeavor, Moravek teaches rendering the optimum energy indicator, as an overlay, on… the second GUI object; and render the critical energy indicator, as an overlay, on… the second GUI object (Moravek: [0047], [0052], and [0054] "Although FIG. 4 depicts a top view (e.g., from above the aircraft 402) of the navigational map 400 (alternatively referred to as a lateral map or lateral view), in practice, alternative embodiments may utilize various perspective views, such as side views [vertical map], three-dimensional views (e.g., a three-dimensional synthetic vision display), angular or skewed views, and the like."  Also, "FIG. 6 depicts another embodiment of the navigational map 400 for a scenario where the current energy level of the aircraft 102 is such that the descent guidance display process 200 determines the aircraft 102 should decelerate on idle thrust at the current flight level before descending with speed brakes (e.g., strategy 330) or another aircraft configuration to reduce the energy level. In such an embodiment, the processing system 108 and/or display system 110 graphically indicates a transition point 600 (e.g., point 336) [optimum energy indicator] where the aircraft 102 should begin descending at a calculated distance along the route 410 from the current aircraft position that corresponds to the calculated distance for the level deceleration segment (e.g., segment 332) along with additional symbology 502 that indicates that point 600 is where the aircraft 102 should begin descending... Additionally, the illustrated embodiment of FIG. 6 depicts a scenario [on first GUI object] where the energy depletion of the in-line descent requires increased drag upon reaching the approach initialization point 412 [critical energy indicator], and accordingly, additional ornamental symbology 604 is presented in graphical association with the approach initialization point 412 to indicate an increased drag configuration upon reaching the approach initialization point 412 in conjunction with initiating flap extension." Note that optimum energy indicator is on both of the assumed lateral and vertical flight paths in Figures 3 and 6.  Also, "The vertical profile display 800 [on second GUI object] also includes a graphical representation 812 of the vertical profile of the stabilized approach from the flap extension point 412 [critical energy indicator] to a graphical representation 814 of the decision point proximate the airport location 804.").  
Lacko and Moravek are considered to be analogous to the claim invention because they are in the same field of assisting flight crew in performing energy management approach procedures.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lacko to incorporate the teachings of Moravek to render the optimum energy indicator and critical energy indicator on the assumed vertical path on the vertical situation display because it provides the flight crew with additional approach data to improve energy management on the aircraft approach.  Providing the flight crew indications on a vertical situation display provides the benefit of increased awareness for the flight crew to facilitate a safe descent for landing that can reduce the pilots’ workload.
26.	Regarding Claim 18, Lacko and Moravek remains as applied above in Claim 17, and further, Lacko teaches the controller circuit is further programmed to locate the optimum energy indicator and the critical energy indicator on the GUI in relative positions with respect to the current aircraft position symbol and respective assumed path, based on the current energy situation (Lacko: [0149] "In yet another embodiment, in the concept illustrated in FIG. 15, 3 arc symbols are added on the flight path to indicate respectively: the optimum position the aircraft should be at this moment [render and locate optimum energy indicator], position to apply a predefined configuration change (e.g. S), and the maximum position aircraft can be at this moment to maintain stabilized approach [render and locate critical energy indicator]." Note that Figure 15 shows the aircraft symbol indicative of the current position of the aircraft.). 
27.	Regarding Claim 20, Lacko and Moravek remains as applied above in Claim 18, and further, Lacko teaches the critical energy indicator is rendered with a heavier line weight than the optimum energy indicator (Lacko: [Figure 15] Note that the maximum position to maintain a stabilized approach [critical energy indicator] is a thicker, heavier line than the optimum energy indicator.).

Response to Arguments
28.	Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
29.	First, the applicant has alleged “Lacko fails to disclose or teach a controller programmed to ‘select a presentation style from among a plurality of presentation styles for rendering an optimum energy indicator and a critical energy indicator, wherein the selected presentation style for the critical energy indicator and the optimum energy indicator includes rendering the indicators as one of an arc, a line, a chevron, and a diamond’ and “there is no teaching in Lacko directed to the availability of different presentation styles in the form of an arc, a line, a chevron, and a diamond even being available for the selection to depict the optimal position and the maximum position along a flight path.” The examiner respectfully disagrees.
Lacko teaches selecting a presentation style from a plurality of styles for the energy indicators in [0147]-[0149] and Figure 15. More specifically, Lacko teaches that the energy indicators are arcs that can be different sizes or colors. The different sizes and colors of the energy indicator arcs are equivalent to the plurality of presentation styles. The size and color of the arc is selected based on factors such as possibility to stabilize the aircraft by the final gate, cross track errors, and/or heading errors. Therefore, because the sizes and colors of the arc change, there are different presentation styles available to be displayed.
Additionally, Lacko teaches that the selected presentation style for the energy indicators are arcs as explained in [0149]. Lacko selects the presentation style as an arc with different sizes or colors. The claim can be broadly interpreted as the energy indicator symbols are selected from at least one of an arc, a line, a chevron, and a diamond. Therefore, the energy indicator symbols only have to be selected from an arc and does not have to be the number of different symbols. The presentation style of the energy indicators is not limited to selecting from a list of an arc, a line, a chevron, and a diamond, and therefore other presentations are also possible in order to read on the claims. Lacko renders the indicators as an arc with different styles as the selected presentation style.
Lacko chooses a presentation style (color and/or size) and the chosen symbol for the energy indicators that includes an arc. This is equivalent to the selected presentation style of the of energy indicators including rending the indicators as one of an arc because the style in Lacko is selected and the rendered indicator on the display includes an arc.
Additionally, it would have an been obvious matter of design choice to include rendering the indicators as one of an arc, a line, a chevron, and a diamond, since the application has not disclosed anything that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well without the selected presentation styles.
30.	Second, the applicant has alleged “Lacko and Moravek, either alone or in combination, fail to teach or suggest all of the recitations of Claim 1 and there is not disclose in Lacko or Moravek that provides a motivation to combine the teaching in the references to recite the subject matter claimed by Claim 1.” The examiner respectfully disagrees.
Lacko teaches a vertical situation display but is not explicit on displaying the optimum and critical energy indicators on the display. Although, as explained in [0107]-[0115] of Lacko, the graphical elements can be depicted on the vertical profile where the graphical elements include the position for a configuration change.  Additionally, in Figure 17 of Lacko, there is an energy indicator displayed. Moravek teaches the energy indicators on various perspective views including the vertical display as the second GUI object.
There is motivation to combine Lacko and Moravek because they are in the same field of energy management for aircraft approaches.  Also, it would have been obvious to render the optimum energy indicator and critical energy indicator on the assumed vertical path on the vertical situation display because it provides the flight crew with additional approach data to assist the pilots and improve energy management. Lacko explains the motivation to combine in [0001], [0049], [0061], and [0151].  Moravek explains the motivation to include the energy indicators in the vertical situation display in [0001] and [0040]. Therefore, there is motivation to combine Lacko with Moravek to teach all of the limitations of the claims.
31.	Lacko (US 20170168658 A1) in view of Moravek (US 20170243495 A1) teaches all aspects of the invention.  The rejection is modified according to the newly amended language but still maintained with the current prior art of record.
32.	Claims 1-4, 6-10, 12-18, and 20 remain rejected under their respective grounds and rational as cited above, and as stated in the prior office action which is incorporated herein.  Also, although not specifically argued, all remaining claims remain rejected under their respective grounds, rationales, and applicable prior art for these reasons cited above, and those mentioned in the prior office action which is incorporated herein.


Prior Art
33.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Batallion (US 20160116917 A1)

Conclusion
34.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663